DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 14-16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solum et al. (US 2011/0150252) [“Solum”] in view of Li et al. (US 2014/0198696) [“Li”].
Regarding claim 1, Solum teaches a method of operating a network access node in a wireless telecommunications system comprising the network access node and a terminal device, wherein the method comprises: 
transmitting wake-up signalling to the terminal device in advance of transmitting the downlink message to provide the terminal device with an indication the downlink message for the terminal device to decode is going to be transmitted [Solum ¶ 0028: the system uses a recognizable packet preamble (i.e. wake-up signal) to signal that a data payload is being transmitted next and thereby detect the preamble and thus the following payload], 
wherein the wake-up signalling comprises an amount of synchronisation signalling for use by the terminal device to achieve radio synchronisation with the network node [Solum ¶ 0018: receiver determines a duration of time between an expected time of receipt of the transmission and the actual time of receipt of the transmission (i.e. receipt of preamble), wherein the duration of time can be used as an offset to correct for skew between the clocks… successful receipt of a transmission can serve as an opportunity to synchronize the clocks (i.e. the preamble is used by receiving device to perform synchronization)], 
wherein the amount of synchronisation signalling depends on an amount of time elapsed since the terminal device previously achieved radio synchronisation with the [Solum ¶ 0005: the preamble length is at least the length of a clock accuracy multiplied by the time interval from the last synchronization].
However, Solum does not explicitly disclose a network access node; and establishing that a downlink message for the terminal device to decode is going to be transmitted by the network access node.
However, in a similar field of endeavor, Li teaches establishing that a downlink message for the terminal device to decode is going to be transmitted by the network access node [Li ¶ 0109: BS (i.e. access node) can signal the wake up time and the active/inactive duration of a DRX cycle in which DL data may be received (here, the BS would determine to indicate wake-up signal when subsequent data needs to be transmitted)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting synchronization signaling of variable length based on a determined previous synchronization as taught by Solum with the method of transmitting, by a network access node, wake-up signaling when subsequent data needs to be transmitted as taught by Li.  The motivation to do so would be to allow for synchronization to occur prior to scheduled DRX operations [Li ¶ 0109].
Regarding claim 5, Solum in view of Li teaches the method of claim 1, wherein the amount of time elapsed since the terminal device previously achieved radio synchronisation with the network access node is taken to correspond to an amount of time associated with a repeat period [Solum ¶ 0005: preamble length based on the drift window or a packet repetition rate and duration based on the drift window].

However, Li teaches wherein the terminal device is configured to operate in a discontinuous reception mode [Li ¶ 0109: BS (i.e. access node) can signal the wake up time and the active/inactive duration of a DRX cycle in which DL data may be received].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 6, Solum in view of Li teaches the method of claim 1, wherein the amount of time elapsed since the terminal device previously achieved radio synchronisation with the network access node is taken to correspond to an amount of time since the terminal device previously received data from the network access node [Solum ¶ 0017: the preamble length or the duration of repetition of packets and any offset to the start of transmission is calculated based on the time between the last transmission and the next planned transmission and the drift rate between clocks on the transmitter and receiver].
However, Solum does not explicitly disclose data is received on a downlink control channel and/or a downlink shared channel.
However, Li teaches data is received on a downlink control channel and/or a downlink shared channel [Li ¶ 0109: PDCCH is monitored during DRX on period (i.e. data subsequent to wake-up signal is received on PDCCH)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 14, Solum in view of Li teaches the method of claim 1, wherein the amount of synchronisation signalling further depends on radio channel conditions between the network access node and the terminal device [Solum ¶ 0017: preamble length or the duration of repetition of packets and any offset to the start of transmission is calculated based on the time between the last transmission and the next planned transmission and the drift rate (i.e. radio channel condition) between clocks on the transmitter and receiver].
Regarding claim 15, Solum in view of Li teaches the method of claim 14, wherein the synchronisation signalling comprises a number of repeated transmissions of a signature sequence wherein the number of repeated transmissions is dependent on radio channel conditions [Solum ¶ 0005: preamble length based on the drift window or a packet repetition rate and duration based on the drift window; ¶ 0017: duration of repetition of packets and any offset to the start of transmission is calculated based on the time between the last transmission and the next planned transmission and the drift rate between clocks (i.e. channel conditions) on the transmitter and receiver].
Regarding claim 16, Solum in view of Li teaches the method of claim 1, wherein the amount of synchronisation signalling further depends on a characteristic of a timing clock for the terminal device [Solum ¶ 0005: preamble length based on the drift window or a packet repetition rate and duration based on the drift window].
Regarding claim 18, Solum teaches a network access node for use in a wireless telecommunications system comprising 
a network node and a terminal device, the network node is operable to: 
[Solum ¶ 0028: the system uses a recognizable packet preamble (i.e. wake-up signal) to signal that a data payload is being transmitted next and thereby detect the preamble and thus the following payload], 
wherein the wake-up signalling comprises an amount of synchronisation signalling for use by the terminal device to achieve radio synchronisation with the network node [Solum ¶ 0018: receiver determines a duration of time between an expected time of receipt of the transmission and the actual time of receipt of the transmission (i.e. receipt of preamble), wherein the duration of time can be used as an offset to correct for skew between the clocks… successful receipt of a transmission can serve as an opportunity to synchronize the clocks (i.e. the preamble is used by receiving device to perform synchronization)], 
wherein the amount of synchronisation signalling depends on an amount of time elapsed since the terminal device previously achieved radio synchronisation with the network node [Solum ¶ 0005: the preamble length is at least the length of a clock accuracy multiplied by the time interval from the last synchronization].
However, Solum does not explicitly disclose a network access node, wherein the network access node comprises controller circuitry and transceiver circuitry configured to establish that a downlink message for the terminal device to decode is going to be transmitted by the network access node.
[Li claim 16: base station having processor and antenna] configured to establish that a downlink message for the terminal device to decode is going to be transmitted by the network access node [Li ¶ 0109: BS (i.e. access node) can signal the wake up time and the active/inactive duration of a DRX cycle in which DL data may be received (here, the BS would determine to indicate wake-up signal when subsequent data needs to be transmitted)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting synchronization signaling of variable length based on a determined previous synchronization as taught by Solum with the method of transmitting, by a network access node, wake-up signaling when subsequent data needs to be transmitted as taught by Li.  The motivation to do so would be to allow for synchronization to occur prior to scheduled DRX operations [Li ¶ 0109].

Regarding claim 21, Solum teaches a terminal device for use in a wireless telecommunications system comprising: 
the terminal device, wherein the terminal device comprises controller circuitry and transceiver circuitry configured to operate together [Solum ¶ 0021, Fig. 1: Hearing assistance device 100 includes a processor 110 and wireless electronics 120 (i.e. transceiver)] such that the terminal device is operable to: 
[Solum ¶ 0028: the system uses a recognizable packet preamble (i.e. wake-up signal) to signal that a data payload is being transmitted next and thereby detect the preamble and thus the following payload], 
wherein the wake-up signalling comprises an indication of an amount of synchronisation signalling for use by the terminal device to achieve radio synchronisation with the network node [Solum ¶ 0018: receiver determines a duration of time between an expected time of receipt of the transmission and the actual time of receipt of the transmission (i.e. receipt of preamble), wherein the duration of time can be used as an offset to correct for skew between the clocks… successful receipt of a transmission can serve as an opportunity to synchronize the clocks (i.e. the preamble is used by receiving device to perform synchronization)], 
wherein the amount of synchronisation signalling depends on an amount of time elapsed since the terminal device previously achieved radio synchronisation with the network node [Solum ¶ 0005: the preamble length is at least the length of a clock accuracy multiplied by the time interval from the last synchronization].
However, Solum does not explicitly disclose a network access node; and wake-up signalling transmitted to the terminal device by the network access node.
However, in a similar field of endeavor, Li teaches a network access node; and wake-up signalling transmitted to the terminal device by the network access node [Li ¶ 0109: BS (i.e. access node) can signal the wake up time and the active/inactive duration of a DRX cycle in which DL data may be received].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting synchronization signaling of variable length based on a determined previous synchronization as taught by Solum with the method of transmitting, by a network access node, wake-up signaling when subsequent data needs to be transmitted as taught by Li.  The motivation to do so would be to allow for synchronization to occur prior to scheduled DRX operations [Li ¶ 0109].

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solum in view of Li in view of Lindoff et al. (US 2016/0142974) [“Lindoff”].
Regarding claim 2, Solum in view of Li teaches the method of claim 1, however, does not explicitly disclose wherein the downlink message comprises a paging message.
However, in a similar field of endeavor, Lindoff teaches wherein the downlink message comprises a paging message [Lindoff ¶ 0054, Fig. 4: device 12b receives a wake-up signal 45, and monitors for possible paging signals from the NW 10 in accordance with the configured DRX cycle (i.e. downlink data subsequent to wake-up signal is paging)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting synchronization signaling of variable length based on a determined previous [Lindoff ¶ 0010].

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solum in view of Li in view of Anderson et al. (US 2012/0275366) [“Anderson”].
Regarding claim 3, Solum in view of Li teaches the method of claim 1, however, does not explicitly disclose wherein the wake-up signalling further comprises an indication of an identifier for the terminal device.
However, in a similar field of endeavor, Anderson teaches wherein the wake-up signalling further comprises an indication of an identifier for the terminal device [Anderson ¶ 0071, Fig. 4: wake-up messages 404 may be addressed to a group of UEs 145 using a group identifier referred to as a wake-up Radio Network Temporary Identifier (w-RNTI), wherein a PDCCH wake-up message 402 addressed to a particular w-RNTI may convey wake up indication information for one or more UEs 145 of the group].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting synchronization signaling of variable length based on a determined previous synchronization as taught by Solum with the method indicating a particular user equipment or group of user equipments to which a wake-up message is intended.  The [Anderson ¶ 0006].
Regarding claim 4, Solum in view of Li in view of Anderson teaches the method of claim 3, however, Solum does not explicitly disclose wherein the indication of an identifier for the terminal device comprises an indication of an identifier for a group of terminal devices of which the terminal device is a member.
However, Anderson teaches wherein the indication of an identifier for the terminal device comprises an indication of an identifier for a group of terminal devices of which the terminal device is a member [Anderson ¶ 0071, Fig. 4: wake-up messages 404 may be addressed to a group of UEs 145 using a group identifier referred to as a wake-up Radio Network Temporary Identifier (w-RNTI), wherein a PDCCH wake-up message 402 addressed to a particular w-RNTI may convey wake up indication information for one or more UEs 145 of the group].
The motivation to combine these references is illustrated in the rejection of claim 4 above.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solum in view of Li in view of Lim et al. (US 2016/0270135) [“Lim”].
Regarding claim 13, Solum in view of Li teaches the method of claim 1, the amount of synchronisation signalling corresponds with a length of the preamble [Solum ¶ 0028: a wake-up signal is a preamble; ¶ 0005: preamble having a variable length].

However, in a similar field of endeavor, Lim teaches wherein the synchronisation signaling is a preamble comprising a signature sequence [Lim ¶ 0057: a preamble in the form of a preamble signature is used for synchronization].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting synchronization signaling of variable length based on a determined previous synchronization as taught by Solum with a preamble in the form of a signature which is used for synchronization as taught by Lim.  The motivation to combine these references would be to allow a user device to listen for specific signatures intended for said device [Lim ¶ 0015].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solum in view of Li in view of Lindoff in view of Guo et al. (2014/0321381) [“Guo”].
Regarding claim 17, Solum in view of Li teaches the method of claim 1, does not explicitly disclose wherein the downlink message comprises a paging message.
However, in a similar field of endeavor, Lindoff teaches wherein the downlink message comprises a paging message [Lindoff ¶ 0054, Fig. 4: device 12b receives a wake-up signal 45, and monitors for possible paging signals from the NW 10 in accordance with the configured DRX cycle (i.e. downlink data subsequent to wake-up signal is paging)].
[Lindoff ¶ 0010].
However, Solum in view of Li in view of Lindoff does not explicitly disclose wherein transmitting the downlink message (paging message) comprises a first step of transmitting an indication of radio resources and a second step of transmitting information for the terminal device using the radio resources indicated in the first step.
However, in a similar field of endeavor, Guo teaches wherein transmitting the downlink message (paging message) comprises a first step of transmitting an indication of radio resources and a second step of transmitting information for the terminal device using the radio resources indicated in the first step [Guo ¶ 0038: UE checks whether there is a corresponding paging message on a physical downlink control channel (PDCCH, Physical Downlink Control Channel) via a paging radio network temporary identifier (P-RNTI, Paging Radio Network Temporary Identifier); if there is a paging message, the UE obtains the paging message on a scheduling resource of a physical downlink shared channel (PDSCH, Physical Downlink Shared Channel)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting [Guo ¶ 0038].

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN P COX/           Primary Examiner, Art Unit 2474